Name: 82/679/EEC: Council Decision of 4 October 1982 appointing the Greek members and alternate members of the Advisory Committee on the Training of Dental Practitionersa
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-10-08

 Avis juridique important|31982D067982/679/EEC: Council Decision of 4 October 1982 appointing the Greek members and alternate members of the Advisory Committee on the Training of Dental Practitionersa Official Journal L 285 , 08/10/1982 P. 0028*****COUNCIL DECISION of 4 October 1982 appointing the Greek members and alternate members of the Advisory Committee on the Training of Dental Practitioners (82/679/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to Council Decision 76/688/EEC of 25 July 1978 setting up an Advisory Committee on the Training of Dental Practitioners (1), and in particular Articles 3 and 4 thereof, Whereas, under Article 3 of that Decision, the Advisory Committee on the Training of Dental Practitioners consists of three experts from each Member State and an alternate member for each of those experts; whereas under Article 4 of that Decision the term of office of these experts and alternate members is three years; Whereas the Hellenic Republic acceded to the European Communities on 1 January 1981; whereas experts and alternate members should therefore be appointed to represent the Hellenic Republic on the said Committee; Whereas, by Decision 80/376/EEC of 26 March 1980 (2), the Council appointed the members and alternate members of the Advisory Committee on the Training of Dental Practitioners for the period 26 March 1980 to 25 March 1983; Whereas the experts and alternate members designated by the Hellenic Republic should be appointed until 25 March 1983, HAS DECIDED AS FOLLOWS: Sole Article The following have been appointed as Greek members and alternate members of the Advisory Committee on the Training of Dental Practitioners until 25 March 1983: A. Experts from the practising profession of dentistry Member: Mr Brice Guy Alternate member: Mr Viglas Panayiotis B. Experts from the relevant faculties of the universities or comparable institutions Member: Mr Mitsis Fotis Alternate member: Mr Iacovidis Dimitrios C. Experts from the competent authorities of the Member States Member: Mrs S. Kouri-Sarofonitou Alternate member: Mrs A. Frentzou. Done at Lxembourg, 4 October 1982. For the Council The President H. GROVE (1) OJ No L 233, 24. 8. 1978, p. 15. (2) OJ No L 93, 10. 4. 1980, p. 22.